Citation Nr: 1042216	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, and, if so, 
whether that claim should be granted.

2.  Entitlement to an initial increased rating for the 
neurological manifestations of a cervical spine disability, rated 
as 20 percent disabling, effective October 30, 2002, and as 50 
percent disabling since January 8, 2009.  

3.  Entitlement to an initial increased rating for the orthopedic 
manifestations of a cervical spine disability, rated as 20 
percent disabling, effective February 27, 2001; as 100 percent 
disabling, effective December 9, 2002; and as 30 percent 
disabling since March 1, 2003.  

4.  Entitlement to service connection for a low back disability, 
to include entitlement to benefits under 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for a left knee disability, 
to include entitlement to benefits under 38 U.S.C.A. § 1151.

6.  Entitlement to service connection for a left finger 
disability, to include entitlement to benefits under 38 U.S.C.A. 
§ 1151.

7.  Entitlement to service connection for a left leg disability, 
to include entitlement to benefits under 38 U.S.C.A. § 1151.

8.  Entitlement to service connection for a bilateral foot 
disability, to include entitlement to benefits under 38 U.S.C.A. 
§ 1151.

9.  Entitlement to service connection for a left elbow 
disability, to include entitlement to benefits under 38 U.S.C.A. 
§ 1151.

10.  Entitlement to service connection for a left hip disability, 
to include entitlement to benefits under 38 U.S.C.A. § 1151.

11.  Entitlement to service connection for a right hand 
disability, to include entitlement to benefits under 38 U.S.C.A. 
§ 1151.

12.  Entitlement to service connection for a right arm 
disability, to include entitlement to benefits under 38 U.S.C.A. 
§ 1151.

13.  Entitlement to service connection for a right shoulder 
disability, to include entitlement to benefits under 38 U.S.C.A. 
§ 1151.

14.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, 
with additional service in the Army National Guard.

This case has a complex procedural history.  First, the Veteran's 
initial increased rating claims came before the Board of 
Veterans' Appeals (Board) from a January 2004 rating decision of 
a Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a cervical spine disability, 
effective February 27, 2001, and assigned a 20 percent disability 
rating, effective from February 27, 2001, to December 8, 2002.  A 
temporary total rating was then assigned, pursuant to the 
provisions of 38 C.F.R. § 4.30, for the period from December 9, 
2002, to March 1, 2003.  In a August 2004 rating decision, the RO 
increased the rating for the Veteran's cervical spine disability 
from 20 percent to 30 percent, effective March 1, 2003.  The 
Board remanded the claims for additional development in November 
2006.  Then, in June 2007, the Board denied the Veteran's claim 
for a rating in excess of 30 percent for the orthopedic 
manifestations of the cervical spine disability for the period 
since March 1, 2003, but granted a separate 20 percent rating for 
the neurological manifestations of that cervical spine 
disability, effective July 8, 2004.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims.  

In a July 2008 Order, the Court remanded the claims to the Board 
for readjudication in accordance with a Joint Motion for Partial 
Remand.  In December 2008, the Board remanded the Veteran's 
initial increased rating claims to the RO for additional 
development.  Thereafter, in a March 2010 rating decision, the RO 
granted an earlier effective date of October 20, 2002 for the 
assignment of a 20 percent rating for the neurological 
manifestations of the Veteran's cervical spine disability and 
awarded a 50 percent rating for those manifestations, effective 
January 8, 2009.  However, as that grant does not represent a 
total grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board recognizes that the RO, in its March 2010 rating 
decision, characterized the first issue on appeal as a left 
shoulder disability.  However, because the Veteran has not 
alleged, and the record does not otherwise show, that he has any 
left shoulder pathology apart from the neuropathy associated with 
his cervical spine disability and for which service-connection 
has been granted, the Board finds that issue is more accurately 
characterized as shown on the title page of this decision.

Next, with respect to Veteran's new and material evidence and 
service connection claims, the Board observes that, in a January 
2007 rating decision, the RO declined to reopen the Veteran's 
previously denied claim for service connection for headaches and 
denied service connection for low back, left knee, left finger, 
left leg, bilateral foot, left elbow, left hip, right hand, right 
arm, and right shoulder disabilities.  Those claims have now been 
merged on appeal with the Veteran's initial increased ratings 
claims and the Board assumes jurisdiction over all issues.

Additionally, as an alternative theory for obtaining compensation 
for left finger, low back, left knee, left leg, bilateral foot, 
left elbow, left hip, right hand, right arm, and right shoulder 
disabilities, the Veteran has asserted that those disabilities 
all arose as a result of the clinical care that he received in 
December 2002 when he underwent cervical spine fusion surgery at 
a VA Medical Center.  The Board finds that the Veteran's 
statements have raised implicit claims under the provisions of 
38 U.S.C.A. § 1151 for the disabilities for which he is also 
seeking service connection on a direct basis.  The RO has not yet 
adjudicated the Veteran's 38 U.S.C.A. § 1151 claims.  
Nevertheless, the Board finds that his 38 U.S.C.A. § 1151 claims 
are inextricably intertwined with his pending service connection 
claims as those claims involve common disabilities.  A claim for 
compensation under 38 U.S.C.A. § 1151 is related to a claim for 
service connection to the extent that, if the 38 U.S.C.A. § 1151 
claim is eventually granted, the disability at issue is treated 
as though it were service connected.  Moreover, development of 
evidence pertaining to the Veteran's 38 U.S.C.A. § 1151 claims in 
this particular case could change the outcome of his service 
connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the Board finds that the Veteran's 38 U.S.C.A. § 
1151 claims should be considered together with his service 
connection claims so as to avoid piecemeal adjudication of those 
claims.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Bagwell 
v. Brown, 9 Vet. App. 337 (1996). 

As a final introductory matter, the Board notes that the clinical 
and lay evidence of record shows that the Veteran is unable to 
obtain and maintain gainful employment which he claims is due, at 
least in part, to the neurological and orthopedic manifestations 
of his cervical spine disability.  The Board interprets that 
evidence as raising a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU).  The RO has not expressly developed or 
adjudicated that issue.  Nevertheless, a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  When, as here, evidence of unemployability is submitted 
at the same time that the Veteran is appealing a rating or 
ratings assigned for a service-connected disability, the claim 
for TDIU will be considered part of the claims for benefits for 
the underlying disability.  Here, the Veteran raised the issue of 
entitlement to TDIU while challenging the ratings for his 
cervical spine disability.  Therefore, his TDIU claim is part of 
those pending appeal and the Board has jurisdiction over all 
issues.

The issues of initial increased ratings for the neurological and 
orthopedic manifestations of the Veteran's service-connected 
cervical spine disability; service connection for low back, left 
knee, left finger, left leg, bilateral foot, left elbow, left 
hip, right hand, right arm, and right shoulder disabilities, to 
include entitlement to benefits under 38 U.S.C.A. § 1151; and a 
TDIU are REMANDED to the RO.


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection for 
headaches.  The Veteran submitted a timely notice of disagreement 
to that decision.  However, he did not perfect his appeal by 
filing a timely substantive appeal following the issuance of a 
January 2004 statement of the case.

2.  The evidence received subsequent to the last final denial of 
the Veteran's claim for service connection for headaches is new, 
and is also material because it raises a reasonable possibility 
of substantiating that claim.

3  The evidence of record is at least in equipoise as to whether 
the Veteran's currently diagnosed headaches were caused or 
aggravated by his service-connected cervical spine disability or 
are otherwise related to a period of qualifying active service.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for headaches have been 
met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A November 2001 rating decision denied service connection for 
headaches.  The Veteran filed a timely notice of disagreement 
with that RO decision.  However, following the issuance of the 
statement of the case on January 20, 2004, the Veteran waited 
more than 60 days before submitting a substantive appeal.  That 
substantive appeal was received at the RO on April 12, 2004.  

As the Veteran's substantive appeal was not received in a timely 
manner, the November 2001 decision denying the Veteran's claim 
became final on March 20, 2004, which was 60 days after the 
statement of the case was mailed.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 3.104, 20.302(b) (2009).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the November 2001 RO decision denying the Veteran's 
headaches claim became final because the Veteran did not file a 
timely appeal.

In this case, the RO has characterized the Veteran's untimely 
April 2004 substantive appeal as an application to reopen his 
headaches claim.  A claim of entitlement to service connection 
may be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before the RO at the time of the initial November 
2001 rating decision consisted of service medical records, dated 
from 1968 to 1970, which did not reveal any reports, diagnoses, 
or treatment for headaches or related symptoms.  Additional 
evidence included a May 1990 Army hospital report, which showed 
that the Veteran had been treated for cervical spine injuries 
incurred in a motor vehicle accident during a period of active 
duty training.  

Also of record at the time of the initial rating decision were 
private medical reports, dated in February 1996 and December 
2000, showing treatment for migraine headaches and a small cyst 
on the left side of the brain.  Those private medical reports 
noted that the Veteran's headaches had been "possibly 
aggravated" by his cervical spine disability.  

In addition, the record prior to the initial rating decision 
included a report of a September 2001 VA examination in which the 
Veteran complained of chronic headaches dating back to the May 
1990 motor vehicle accident.  Contemporaneous clinical findings, 
however, were negative for any head injury residuals or related 
abnormalities.  Following the examination, the VA examiner opined 
that the Veteran's headaches were "very nonspecific and of no 
clinical relevance," but noted that any complaints of head pain 
were "most related to the musculoskeletal strain on his neck 
muscles."

Based on the evidence then of record, the November 2001 RO 
adjudicators determined that the Veteran did not have a currently 
diagnosed headache disorder that was related to his May 1990 
motor vehicle accident or any other aspect of his active service, 
active duty training, or inactive duty training.  Consequently, 
his claim was denied.

In his application to reopen his claim, the Veteran has submitted 
a report of a February 2003 VA examination in which he complained 
of chronic headaches that had their onset following the May 1990 
motor vehicle accident that occurred while he was on active duty 
training.  After examining the Veteran, the VA examiner diagnosed 
him with chronic tension-type headaches.  The VA examiner then 
indicated that a relationship between the Veteran's current 
headaches and his in-service motor vehicle accident could not be 
determined without resorting to speculation.  Significantly, that 
examiner also opined that the Veteran's headaches were "more 
likely secondary to the chronic neck pain" that was a 
manifestation of his cervical spine disability.  However, in an 
addendum opinion dated in September 2003, the VA examiner 
indicated that he "could not say for sure whether [the 
Veteran's] headaches were secondary to his neck injury."

The record thereafter shows that, in a subsequent January 2004 
rating decision, the RO granted service connection for the 
Veteran's cervical spine disability.  The Veteran then submitted 
additional lay statements indicating that he continued to 
experience chronic headaches that were related to his service-
connected cervical spine disability.

The Board finds that the previously unconsidered clinical and lay 
evidence, showing treatment for chronic headaches, which 
reportedly had their onset following an in-service motor vehicle 
accident and which a VA examiner has related to the Veteran's 
now-service connected cervical spine disability, are both new and 
material.  That newly submitted clinical and lay evidence tends 
to corroborate the Veteran's contention that he has a currently 
diagnosed headache disorder that was caused or aggravated by the 
motor vehicle accident that occurred during a period of active 
duty training.  Moreover, that newly submitted evidence supports 
a new theory of entitlement for service connection for a 
headaches, to include as secondary to his service-connected 
cervical spine disability.  Entitlement to service connection on 
a secondary basis was not addressed at the time of the last final 
decision, which was rendered prior to the award of service 
connection for the Veteran's cervical spine disability.  Bingham 
v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. 
App. 307 (2006).  Furthermore, the Board observes that the new 
evidence submitted since the last final decision on the Veteran's 
headache claim is presumed credible for the purpose of 
determining whether it is material to that claim.

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claim for service connection relates to previously 
unestablished facts: competent evidence tending to show that he 
suffers from a current headache disorder that arose as a result 
of his line-of-duty motor vehicle accident or is otherwise 
related to his service, to specifically include his service-
connected cervical spine disability.  Therefore, the Board finds 
that the newly submitted evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for 
headaches is considered reopened and the Board now turns to the 
merits of that claim.

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including other organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  Active duty training is includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).  Inactive duty training is defined as 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2009).  The definition of active duty also 
includes any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident that 
occurred during such training.  38 C.F.R. § 3.6 (2009).  Service 
connection may be granted for disability resulting from disease 
or injury incurred or aggravated while performing active duty 
training, or from injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  However, presumptive periods do not apply to active 
duty training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran asserts that his headaches are the direct result of a 
motor vehicle accident that occurred in May 1990, while he was on 
active duty training.  He also contends that his headaches are 
related to his service-connected cervical spine disability, which 
he developed in the wake of the May 1990 motor vehicle accident.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In view of 
the Veteran's above assertions, the Board must consider whether 
service connection for headaches is warranted both on a direct 
basis and as secondary to his service-connected cervical spine 
disability.

The Veteran's National Guard medical records corroborate his 
account of a motor vehicle accident that took place during a 
period of active duty training.  Specifically, those records show 
that in May 1990, the Veteran was treated for back, neck, and 
shoulder injuries incurred in the line of duty after his pickup 
truck collided with another vehicle and overturned.  No specific 
complaints of head injuries or headaches were noted at the time 
of accident.  Nevertheless, the Veteran now asserts that in 
November 1990, approximately five months after his initial 
injuries, he began experiencing headaches that have persisted on 
a chronic basis since his discharge from the military.

Post-service medical records show that the Veteran was briefly 
hospitalized in July 1995 for complaints of chest pressure 
associated with neck pain and shortness of breath.  During his 
hospitalization, he was also treated for migraine headaches, 
which were attributed to high blood pressure.  The Veteran again 
sought treatment for migraine headaches in February 1996.  
Significantly, the private physician who treated him at that time 
noted that his headaches were possibly aggravated by his cervical 
disc disorder.  Subsequent medical records dated in December 2000 
reflect complaints of occasional headaches caused by 
nitroglycerin, which the Veteran had been prescribed to treat a 
nonservice-connected heart ailment.

The Veteran was afforded a VA examination in September 2001 in 
which he complained of constant head pain that had its onset at 
the time of his line-of-duty motor vehicle accident.  However, no 
head injury residuals or related clinical manifestations were 
found on examination.  Based on the results of that examination, 
the VA examiner determined that the Veteran did not have a 
current headache disorder.  However, that examiner added that the 
Veteran's reports of head pain were most likely subjective 
manifestations of his cervical spine disability to the extent 
that they were caused by musculoskeletal strain of his neck 
muscles.  That examiner also acknowledged that he did not have 
access to the Veteran's claims folder.

The Veteran underwent a second VA examination in February 2003 in 
which he again complained of head pain persisting on a chronic 
basis since his May 1990 motor vehicle accident.  He reported 
that his headaches were localized over the left temporal, 
parietal, and occipital areas of his head and were accompanied by 
photosensitivity and occasional nausea.  Additionally, the 
Veteran stated that he had undergone cervical spine surgery in 
2002 and continued to experience chronic upper back and neck 
pain.  

Clinical examination revealed tenderness to palpation in the 
parietal and occipital areas of the left side of the scalp, which 
were found to support a diagnosis of tension-type headaches.  
Although the VA examiner indicated that a relationship between 
the Veteran's current headaches and his in-service motor vehicle 
accident could not be determined without resorting to 
speculation, that examiner also opined that the Veteran's 
headaches were "likely secondary to the chronic neck pain," 
which resulted from his cervical spine disability.  As a 
rationale for that opinion, the VA examiner noted that the 
Veteran had "identif[ied] the head pain to be [localized] on the 
same side as his neck pain" and that his reported history and 
physical condition "fit a typical pattern for a muscle tension 
type headache."

Following the February 2003 VA examination, the VA examiner was 
asked to review the Veteran's claims folder and issue an addendum 
opinion.  In that opinion, rendered in September 2003, the VA 
examiner indicated that he could not "say for sure whether [the 
Veteran's] headaches were secondary to his neck injury," but 
declined to provide a rationale for that determination.

The record thereafter shows ongoing complaints of head pain 
associated with the Veteran's cervical spine disability for which 
service connection was established in a January 2004 rating 
decision.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the February 2003 VA examiner's opinion, 
indicating that the Veteran has tension-type headaches that are 
likely related to his service-connected cervical spine 
disability, is more probative and persuasive than the September 
2001 VA examiner's determination that the Veteran does not have a 
current headache disorder.  The February 2003 VA examiner's 
finding also carries greater probative weight than that 
examiner's own subsequent statement indicating that he could not 
provide an opinion as to whether the Veteran's headaches and 
cervical spine disability are related.  

The Board attaches greater probative weight to the February 2003 
VA opinion as that opinion was based on a thorough and detailed 
examination of the Veteran and supported by a rationale.  Prejean 
v. West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, while 
that February 2003 VA opinion was not predicated on a review of 
the Veteran's entire claims folder, it reflects a knowledge of 
the pertinent lay and clinical evidence, specifically the 
Veteran's reports of chronic and simultaneously recurring head 
and neck pain and the medical records showing treatment for 
headaches associated with his cervical spine disability.

In contrast, the September 2001 and September 2003 VA opinions 
were not supported by rationales and, thus, are of lesser 
probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, the Board considers it significant that the 
September 2001 VA examiner expressly acknowledged that he had not 
reviewed the Veteran's claims folder.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2009).  

The Board recognizes that the September 2003 VA addendum opinion 
was based on a review of the claims folder.  Nevertheless, the 
Board finds that addendum opinion to be inherently speculative 
nature, which its probative weight.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of may also implies 
may or may not and is too speculative to establish medical 
nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement 
framed in terms such as could have been is not probative).  Where 
a physician is unable to provide a definite casual connection, 
the opinion on the issue constitutes what may be characterized as 
non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).

In any event, the Board observes that, by declining to 
definitively state whether the Veteran's headaches were related 
to his service-connected cervical spine disability, the VA 
examiner's September 2003 VA addendum opinion does not expressly 
contradict his prior finding of a positive nexus between those 
two disorders.  That addendum is not inconsistent with the 
previous finding that the headaches were likely due to the 
cervical spine disorder and neck pain.  In the addendum, the 
examiner declined to state "for sure" that there was a 
relationship.  However, certainty of a relationship is not a 
requirement to establish service connection.  The evidence must 
only show that it is at least as likely as not that there is a 
relationship.  38 U.S.C.A. § 5107 (West 2002).  Similarly, the 
September 2001 VA examiner's statement, indicating that the 
Veteran's subjective complaints of head pain are more likely than 
not related to his cervical spine problems, is not entirely 
inconsistent with the February 2003 VA opinion, which the Board 
considers highly probative.  Nor is that February 2003 VA opinion 
inconsistent with the other pertinent evidence of record, 
including the February 1996 private physician's finding of a 
potential relationship between the Veteran's headaches and his 
cervical disc disability.

Based on the February 2003 VA opinion, and the other pertinent 
evidence of record suggesting a nexus between the Veteran's 
headaches and his service-connected cervical spine disability, 
the Board finds that those conditions are as likely as not 
related.  Accordingly, the Board concludes that the criteria for 
service connection for the Veteran's headaches, as secondary to 
his service-connected cervical spine disability, have been met.  
38 C.F.R. §§ 3.303, 3.310 (2009).

The Board is cognizant that no specific complaints or clinical 
findings of headaches were made during the Veteran's active 
service or any subsequent period of active duty training or 
inactive duty training.  Nevertheless, as the Board has 
determined that service connection is warranted as secondary to 
the Veteran's cervical spine disability, it need not consider 
whether the requirements for direct service connection are 
satisfied.

Even if the Board were to consider whether service connection was 
warranted on a direct basis, however, it would find significant 
the Veteran's reports of chronic headaches that have persisted 
since the May 1990 line-of-duty motor vehicle accident.  The 
Veteran is competent, as a lay person, to report experiences, 
such as the onset of head pain, of which he has personal 
knowledge, and his statements in that regard are considered 
credible.  Layno v. Brown, 6 Vet. App. 465 (1994). Accordingly, 
the Veteran's reports constitute competent and credible evidence 
of a continuity of symptomatology, which weighs in favor of his 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
equipoise.  Accordingly, resolving all reasonable doubt in favor 
of the Veteran, the Board finds that service connection for 
headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for 
service connection for headaches is reopened.

Entitlement to service connection for headaches is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
initial increased rating claims for the neurological and 
orthopedic manifestations of his cervical spine disability; his 
service connection claims for low back, left knee, left finger, 
left leg, bilateral foot, left elbow, left hip, right hand, right 
arm, and right shoulder disabilities; and his TDIU claim.

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded a January 2009 VA examination that addressed the 
neurological and orthopedic manifestations of his cervical spine 
disability.  During that examination, he complained of chronic 
upper back pain, which radiated throughout his upper extremities 
and was accompanied by numbness in his left shoulder.  The 
Veteran indicated that his symptoms had persisted since his May 
1990 motor vehicle accident and progressively worsened following 
his December 2002 cervical spine fusion surgery.  

On physical examination, the Veteran was found to have an 
antalgic gait with partial ankylosis of the cervical spine, 
accompanied by guarding, tenderness, and muscle spasms.  On range 
of motion testing, he displayed flexion to 45 degrees, extension 
to 0 degrees, left lateral bending to 20 degrees, right lateral 
bending to 10 degrees, left lateral rotation to 35 degrees, and 
right lateral rotation to 55 degrees, with pain throughout all 
ranges of motion.  Additional pain on repetitive motion was also 
shown.  On sensory, reflex, and motor testing, the Veteran was 
found to display severe neurological impairment in his upper left 
extremity.  However, electromyography (EMG) and nerve conduction 
studies were not administered.  In terms of functional loss, the 
VA examiner noted that the Veteran's cervical spine symptoms were 
productive of decreased mobility, manual dexterity, and 
concentration.  That examiner further noted that those symptoms 
had a moderate effect on his overall ability to perform daily 
living activities, but should not preclude light duty or 
sedentary employment.  

Following the January 2009 VA examination, the RO issued a March 
2010 rating decision assigning a 20 percent rating, effective 
October 30, 2002, and a 50 percent rating, effective January 8, 
2009, for the neurological manifestations of the Veteran's 
cervical spine disability.  Thereafter, the Veteran submitted an 
April 2010 written statement expressing disagreement with "the 
last rating decision on his appeal" and asserting that he was 
entitled to a total disability rating based on the neurological 
and orthopedic manifestations of his cervical spine disability.  
Specifically, the Veteran complained that his left shoulder was 
now completely numb and that his service-connected cervical spine 
problems, in tandem with his other orthopedic disabilities, 
deprived him of all mobility and prevented him from any obtaining 
any form of gainful employment.  The RO subsequently issued a 
July 2010 supplemental statement of the case with respect to the 
orthopedic manifestations of the Veteran's cervical spine 
disability, but did not address the separate issue of his 
neurological manifestations.

The Board recognizes that, following its December 2008 remand, 
the RO's March 2010 rating decision constituted a readjudication 
of the neurological manifestations issue.  Nevertheless, the 
Board observes that a supplemental statement of the case serves a 
different purpose than a rating decision as it provides the 
Veteran with a summary of the pertinent laws and regulations with 
respect to his claim.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 
38 C.F.R. § 19.29(b) (2009).  Accordingly, in order to put this 
appeal in the correct procedural posture, the Board finds that, 
on remand, a supplemental statement of the case should be 
provided that specifically addresses the ratings currently 
assigned for the neurological manifestations of the Veteran's 
cervical spine disability.  Moreover, that supplemental statement 
of the case should expressly consider the Veteran's April 2010 
statement of disagreement with the ratings assigned for the 
neurological manifestations of his cervical spine disability, 
which followed the last prior adjudication of that issue, and all 
other pertinent evidence of record.

Next, VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for adequate rating of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).

In this case, while the Veteran's January 2009 VA examination is 
not overly stale, he has indicated that the neurological and 
orthopedic manifestations of his cervical spine disability have 
worsened since that time.  Because there may have been a 
significant change in the Veteran's conditions, the Board finds 
that a new examination is in order to address their current 
severity.  In light of the aforementioned clinical and lay 
evidence, that examination should include specific findings 
regarding the Veteran's ranges of motion, as well as any 
neurological manifestations and functional limitations related to 
his cervical spine.  That examination should also include EMG and 
nerve conduction studies, which were not performed at the time of 
his most recent VA examination.  Additionally, the Board notes 
that, to ensure a thorough examination and evaluation, the 
Veteran's disabilities must be viewed in relation to their 
history.  38 C.F.R. § 4.1 (2009).  Therefore, on remand, the 
Veteran should be afforded a VA examination that includes a 
review of the claims folder. 

Turning to the Veteran's claims for service connection for left 
finger, low back, left knee, left leg, bilateral foot, left 
elbow, left hip, right hand, right arm, and right shoulder 
disabilities, the Board considers those claims to be inextricably 
intertwined with his pending cervical spine claims.  The Veteran 
contends that all of the disabilities for which he is seeking 
service connection were caused or aggravated by the same May 1900 
active duty training accident in which he injured his cervical 
spine.  Additionally, he asserts that the conditions for which he 
now seeks service connection have all worsened as a result of his 
treatment of the neurological and orthopedic manifestations of 
his cervical spine disability have worsened.  In light of the 
Veteran's contentions, the Board must consider whether service 
connection for left finger, low back, left knee, left leg, 
bilateral foot, left elbow, left hip, right hand, right arm, and 
right shoulder conditions is warranted on a direct basis or as 
secondary to his service-connected cervical spine and left 
shoulder disabilities.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009).  

The Veteran's increased rating claims are being remanded for 
additional development.  Therefore, the Board finds that the 
resolution of those pending claims may have bearing upon his 
claims for service connection and for TDIU.  The appropriate 
remedy where pending claims are inextricably intertwined with 
other claims is to remand the claims on appeal pending the 
adjudication of the inextricably intertwined claims.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Veteran's private and VA medical records show that he 
currently suffers from multiple low back problems, including 
lumbar foraminal stenosis and facet atrophy, with radiculopathy 
into his lower extremities, as well as left knee arthritis, and 
tenosynovitis/"trigger finger" syndrome of the index, middle, 
and small digits of his left hand.  Additionally, the Veteran has 
submitted numerous lay statements indicating that he experiences 
chronic pain and numbness in his left leg, feet, left elbow, left 
hip, right hand, right arm, and right shoulder, which he 
attributes to the line-of-duty motor vehicle accident and the 
service-connected cervical spine and left shoulder disabilities 
incurred therein.  The Board recognizes that the Veteran is 
competent, as a layperson, to give evidence about the orthopedic 
and neurological symptoms that he has experienced and his 
statements in that regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he is not competent to 
give a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, 
standing alone, are insufficient to warrant a grant of service 
connection.

In a claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to support 
a decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

In this case, no VA examiner has yet rendered an opinion 
regarding the etiology of the Veteran's currently diagnosed low 
back, left knee, and left finger disabilities, or his reported 
left leg, feet, left elbow, left hip, right hand, right arm, and 
right shoulder problems.  In view of the aforementioned clinical 
and lay evidence submitted in support of the Veteran's claims, 
the Board finds that, on remand, he should be afforded a VA 
examination and opinion addressing whether any current low back, 
left knee, left finger, left leg, bilateral foot, left elbow, 
left hip, right hand, right arm, or right shoulder disability was 
caused or aggravated by his May 1990 line-of-duty motor vehicle 
accident, his service-connected cervical spine disability, or any 
other aspect of his qualifying active service.

Additionally, the record shows that the Veteran has implicitly 
raised claims under the provisions of 38 U.S.C.A. § 1151 for same 
disabilities for which he is seeking service connection on a 
direct basis and as secondary to his service-connected cervical 
spine.  The Veteran's § 1151 and service connection claims are 
all inextricably intertwined and, thus, must be jointly remanded.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

To qualify for compensation under 38 U.S.C.A. § 1151, a 
disability must not have been the result of the Veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  The additional 
disability must not merely be coincidental with the VA 
hospitalization, medical, or surgical treatment.  Proof of 
aggravation, in the absence of evidence satisfying the causation 
requirement, will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2009).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the disease or 
injury upon which the claim for compensation is based will be 
compared with his physical condition subsequent thereto.  With 
respect to medical or surgical treatment, the Veteran's physical 
condition prior to the disease or injury is the condition which 
the medical or surgical treatment was intended to alleviate.  
Compensation is not payable if the additional disability or death 
results from the continuance or natural progress of the disease 
or injury for which the training, treatment, or hospitalization 
was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2009). 

In this case, the Veteran has asserted that his low back, left 
knee, left finger, left leg, bilateral foot, left elbow, left 
hip, right hand, right arm, and right shoulder disabilities were 
all caused or aggravated by December 2002 VA fusion surgery that 
he underwent for his cervical spine disability.  Accordingly, the 
Board finds that, on remand, the Veteran should be afforded a VA 
examination that addresses whether compensation benefits are 
warranted for those disabilities pursuant to the criteria set 
forth in 38 U.S.C.A. § 1151. 

A remand is also necessary to obtain outstanding VA medical 
records.  The record shows that, as of January 2009, the Veteran 
was receiving ongoing treatment at a VA medical facilities for 
his service-connected cervical spine and left shoulder 
disabilities, as well as many of the orthopedic disorders for 
which he is seeking service connection.  However, no subsequent 
VA medical records have yet been associated with the claims 
folder.  Because it appears that there are outstanding VA medical 
records dated after January 2009 that may contain information 
pertinent to the Veteran's increased rating and service 
connection claims, those records are relevant and should be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted with respect to the Veteran's TDIU 
claim.  Total disability will be considered to exist where there 
is impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability ratings 
for compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran. 38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).

Here, the Veteran has been assigned a 50 percent rating for his 
left shoulder disability and a 30 percent rating for his cervical 
spine disability.  His combined disability rating is 70 percent.  
The Board observes that this combined rating does not yet include 
the rating assigned for the Veteran's headaches, for which 
service connection has now been established.  In any event, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met and VA must 
consider whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

The Board recognizes that the January 2009 VA examiner opined 
that the Veteran's service-connected left shoulder and cervical 
spine disabilities would not prevent him from obtaining sedentary 
employment.  However, that VA opinion was issued prior to the 
Veteran's April 2010 statement indicating that his symptoms had 
worsened so as to render him completely unemployable and prior to 
the grant of service connection for headaches in this decision.  
Moreover, the Board notes that the Veteran's TDIU claim is 
inextricably intertwined with his pending claims for entitlement 
to initial increased ratings for his left shoulder and cervical 
spine disabilities, as well as his claims for service connection 
and 38 U.S.C.A. § 1151 benefits for low back, left knee, left 
finger, left leg, bilateral foot, left elbow, left hip, right 
hand, right arm, and right shoulder disabilities.  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred 
pending the resolution of his increased rating, service 
connection, and 38 U.S.C.A. § 1151 claims.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

The Board finds that, on remand, the Veteran should be afforded a 
VA examination and opinion to ascertain the impact of his 
service-connected cervical spine disability and headaches on his 
unemployability.  Moreover, if the VA examiner determines that 
any of the Veteran's low back, left knee, left finger, left leg, 
bilateral foot, left elbow, left hip, right hand, right arm, or 
right shoulder disabilities are related to any aspect of his 
military service, or that the Veteran is otherwise entitled to 
compensation for any of those disabilities under the provisions 
of 38 U.S.C.A. § 1151, the impact of that disability or 
disabilities on his unemployability should also be addressed.  
Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to 
supplement the record by obtaining an examination that includes 
an opinion as to the effect of the Veteran's service-connected 
disabilities on his ability to secure or follow a substantially 
gainful occupation).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a supplemental statement of the case 
with respect to the issue of entitlement to an 
initial increased rating for the neurological 
manifestations of a cervical spine disability, 
rated as 20 percent disabling, effective 
October 30, 2002, and as 50 percent disabling 
since January 8, 2009.  That supplemental 
statement of the case should specifically 
address the Veteran's April 2010 written 
expression of disagreement with the currently 
assigned ratings for the neurological 
manifestations of his cervical spine disability 
and all other pertinent evidence of record.  
Additionally, that supplemental statement of 
the case should inform the Veteran of his right 
to submit additional evidence in support of his 
appeal.

2.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Gainesville, Florida, dated from February 
2009 to the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
determine the current severity of the 
neurological and orthopedic manifestations of 
his service-connected cervical spine disability 
and the nature and etiology of any current low 
back, left knee, left finger, left leg, 
bilateral foot, left elbow, left hip, right 
hand, right arm, or right shoulder disability.  
The claims folder should be reviewed by the 
examiner, and the examination report should 
note that review.  The examiner should provide 
a rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the Veteran's National Guard service 
medical records showing complaints of and 
treatment for multiple orthopedic injuries 
following a May 1990 motor vehicle accident 
incurred during a period of active duty 
training, and his post-service medical records 
showing treatment for cervical spine problems, 
most notably the report of his December 2002 VA 
cervical fusion surgery, and the July 2004 and 
January 2009 VA examination reports showing 
current diagnoses of C3-C4 paresthesia 
associated with cervical radiculopathy, and 
cervical disc herniation, status post fusion.  
In addition, the VA examiner should consider 
the clinical and lay evidence showing diagnoses 
of foraminal stenosis and facet atrophy, with 
radiculopathy into the lower extremities, left 
knee arthritis, and tenosynovitis/ "trigger 
finger" syndrome of the index, middle, and 
small digits of the left hand, and complaints 
of chronic pain and numbness in the left leg, 
feet, left elbow, left hip, right hand, right 
arm, and right shoulder.  The VA examiner 
should also consider the Veteran's assertions 
that the neurological and orthopedic 
manifestations of his cervical spine disability 
have worsened since his January 2009 VA 
examination, and that his low back, left knee, 
left finger, left leg, bilateral foot, left 
elbow, left hip, right hand, right arm, and 
right shoulder disabilities were all caused or 
aggravated by the May 1990 line-of-duty motor 
vehicle accident in which he injured his upper 
back or are otherwise related to that service-
connected cervical spine disability.  
Additionally, the VA examiner should address 
any clinical or lay evidence suggesting a 
continuity of symptomatology of low back, left 
knee, left finger, left leg, bilateral foot, 
left elbow, left hip, right hand, right arm, or 
right shoulder problems since one or more 
periods of qualifying active service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  That VA 
examiner should also address the Veteran's 
assertions that his low back, left knee, left 
finger, left leg, bilateral foot, left elbow, 
left hip, right hand, right arm, and right 
shoulder disabilities resulted from his 
December 2002 VA cervical spine fusion surgery.  
Specifically, the VA examiner's opinion should 
address the following :

a)  Set forth all current complaints, 
findings, and diagnoses pertaining to 
any cervical spine disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
cervical spine.  

c)  Describe any pain, weakened 
movement, excess fatigability, or 
incoordination resulting from the 
Veteran's cervical spine disability.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

d)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to his 
cervical spine disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

e)  Describe any neurological impairment 
resulting from the service-connected 
cervical spine disability.  Conduct all 
necessary sensory, reflex, and motor 
testing, to specifically include EMG and 
nerve conduction studies.  Explain, in 
terms meaningful to a layperson, the 
base line results of those tests versus 
the results obtained for the Veteran.  
Explain the meaning of any abnormal 
results obtained.

f)  Discuss whether the Veteran's 
cervical spine disability is productive 
of any additional functional impairment.  

g)  State what impact, if any, the 
Veteran's cervical spine disability has 
on his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2009).

h)  Diagnose any current low back 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current low back disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii) State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current low back disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that any 
low back disability resulted from 
the Veteran's December 2002 VA 
cervical fusion surgery and, if so, 
state whether that disability is 
due to:  (i) carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of 
the VA in furnishing the surgical 
treatment; or (ii) an event not 
reasonably foreseeable.

i)  Diagnose any current left knee 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current left knee disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current left knee disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that any 
left knee disability resulted from 
the Veteran's December 2002 VA 
cervical fusion surgery and, if so, 
state whether that disability is 
due to: (i) carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of 
the VA in furnishing the surgical 
treatment; or (ii) an event not 
reasonably foreseeable.

j)  Diagnose any current left finger 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current left finger disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current left finger disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any left finger 
disability as a result of his 
December 2002 VA cervical fusion 
surgery and, if so, state whether 
that disability is due to: (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
a similar instance of fault on the 
part of the VA in furnishing the 
surgical treatment; or (ii) an 
event not reasonably foreseeable.

k)  Diagnose any current left leg 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current left leg disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current left leg disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any left finger 
disability as a result of his 
December 2002 VA cervical fusion 
surgery and, if so, state whether 
that disability is due to: (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
a similar instance of fault on the 
part of the VA in furnishing the 
surgical treatment; or (ii) an 
event not reasonably foreseeable.

l)  Diagnose any current foot 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current foot disability was caused 
or aggravated by the neurological 
or orthopedic manifestations of his 
service-connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current foot disability is related 
to the Veteran's May 1990 motor 
vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any foot disability as 
a result of his December 2002 VA 
cervical fusion surgery and, if so, 
state whether that disability is 
due to: (i) carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of 
the VA in furnishing the surgical 
treatment; or (ii) an event not 
reasonably foreseeable.

m)  Diagnose any current left elbow 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current left elbow disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current left elbow disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any left elbow 
disability as a result of his 
December 2002 VA cervical fusion 
surgery and, if so, state whether 
that disability is due to: (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
a similar instance of fault on the 
part of the VA in furnishing the 
surgical treatment; or (ii) an 
event not reasonably foreseeable.

n)  Diagnose any current left hip 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current left hip disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current left hip disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any left hip disability 
as a result of his December 2002 VA 
cervical fusion surgery and, if so, 
state whether that disability is 
due to: (i) carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of 
the VA in furnishing the surgical 
treatment; or (ii) an event not 
reasonably foreseeable.  

o)  Diagnose any current right hand 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current right hand disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current right hand disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any right hand 
disability as a result of his 
December 2002 VA cervical fusion 
surgery and, if so, state whether 
that disability is due to: (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
a similar instance of fault on the 
part of the VA in furnishing the 
surgical treatment; or (ii) an 
event not reasonably foreseeable.

p)  Diagnose any current right arm 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current right arm disability was 
caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current right arm disability is 
related to the Veteran's May 1990 
motor vehicle accident in which he 
injured his spine while on active 
duty training, or to any other 
aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any right arm 
disability as a result of his 
December 2002 VA cervical fusion 
surgery and, if so, state whether 
that disability is due to: (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
a similar instance of fault on the 
part of the VA in furnishing the 
surgical treatment; or (ii) an 
event not reasonably foreseeable.

q)  Diagnose any current right shoulder 
disability.

i)  State whether it is it at least 
as likely as not (50 percent 
probability or greater) that any 
current right shoulder disability 
was caused or aggravated by the 
neurological or orthopedic 
manifestations of his service-
connected cervical spine 
disability.  

ii)  State whether it is it at 
least as likely as not (50 percent 
probability or greater) that any 
current right shoulder disability 
is related to the Veteran's May 
1990 motor vehicle accident in 
which he injured his spine while on 
active duty training, or to any 
other aspect of his service. 

iii)  State whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran has any right shoulder 
disability as a result of his 
December 2002 VA cervical fusion 
surgery and, if so, state whether 
that disability is due to: (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
a similar instance of fault on the 
part of the VA in furnishing the 
surgical treatment; or (ii) an 
event not reasonably foreseeable.

r)  State whether the Veteran's service-
connected headaches and the neurological 
and orthopedic manifestations of his 
service-connected cervical spine 
disability, without consideration of any 
nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

s)  If the examiner finds that one or 
more of the disabilities for which the 
Veteran is claiming service connection 
(low back, left knee, left finger, left 
leg, bilateral foot, left elbow, left 
hip, right hand, right arm, and right 
shoulder disabilities) is related to his 
service-connected cervical spine 
disability or to any other aspect of his 
military service, or that compensation 
for any such disability is warranted 
under the provisions of 38 U.S.C.A. 
§ 1151, state whether that disability or 
disabilities, in connection with his 
service-connected headaches and cervical 
spine problems but without consideration 
of any nonservice-connected 
disabilities, renders him unable to 
secure or follow a substantially gainful 
occupation.

4.  Then, readjudicate the Veteran's increased 
rating and service connection claims remaining on 
appeal and adjudicate his claims of entitlement 
to 38 U.S.C.A. § 1151 compensation and a TDIU in 
the first instance.  If any aspect of the 
decision remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
appropriate time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


